DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 04/21/2021 is acknowledged and entered.
Status of claims
3.	Claims 134-156 are pending. 
	Claims 134, 136 and 137 have been amended.
	Claims 134-140 and 144-148 are under examination.
	Claims 141-143 and 149-156 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy is attached to this office action.
Claim Rejections - 35 USC § 112 (b) based on the amendment
5.	Claims 134-140 and 144-148 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 134 recites “--- lipoglycan-containing antigen is associated with the strain from Lachnospiraceae family which has 16S rRNA with at least 95% sequence identity to the 16S rRNA of Ruminococcus gnavus strain CC55_001C, HM-1056 (Human Microbiome Project (HMP) ID 1201; GenBank: AZJF00000000) over its entire length or at least 99% sequence identity to any single V region of the 16S rRNA.”; 
Claims 136 and 137 recite “-----Ruminococcus gnavus strain CC55_001C, HM-1056 (Human Microbiome Project (HMP) ID 1201; GenBank: AZJF00000000”.
Claim 148 recites   “-----Ruminococcus gnavus strain CC55_001C, HM-1056 (Human Microbiome Project (HMP) ID 1201; GenBank: AZJF00000000) or a strain from Lachnospiraceae family, wherein said 99% sequence identity to any single V region of the 16S rRNA of Ruminococcus gnavus strain CC55_001C, HM-1056 (Human Microbiome Project (HMP) ID 1201; GenBank: AZJF00000000)”.
Neither the claims nor the specification recite the sequences for the recited strains (strain from Lachnospiraceae family, wherein said strain has 16S rRNA and  Ruminococcus gnavus strain CC55_001C, HM-1056)  Therefore, it is not clear to which Lachnospiraceae family which has 16S rRNA has 95% sequence identity to the 16S rRNA of Ruminococcus gnavus strain CC55_001C, HM-1056 or at least 99% sequence identity to any single V region of the 16S rRNA is being claimed as there are no sequences to compare to. Applicant is requested to provide the sequences of the strains so that % identity can be evaluated. The office does not have facility to obtain/import the sequences of the strains for searching purposes in to their nucleic acid/amino acid data bases. 
Applicant states that the claims and specification specifically recite that the genome sequence of Ruminococcus gnavus strain CC55_001C is found at GenBank entry8 AZJF00000000. See e.g., [0046], [0250], and [0256] of the specification as published, and original claims 23, 29, 30, 32, 34, 55, 61, 62, 97, 114, and 115. One of ordinary skill in the art understands how to obtain the sequence of Ruminococcus gnavus strain CC55_001C from GenBank and that GenBank provides the coordinates for its 16S rRNA gene sequence. For example, the skilled artisan could search the GenBank page for entry AZJF00000000 to access the associated NCBI Reference Sequence NZK1669418.11 (Exhibit 1), which provides information on the location of and a link to its 16S rRNA gene2 (Exhibit 2). Alternatively, once on the NCBI Reference webpage, the skilled artisan can use the Graphics link to identity an annotated gene sequence3 (Exhibit 3; the 16S rRNA gene is identified in the list on the far left in purple)). Thus, one of ordinary skill in the art could easily and unequivocally identify the sequence for the 16S rRNA gene of Ruminococcus gnavus strain CC55_001C. 
It is also worth noting that the 16S rRNA gene has been the foundation of sequence- based bacterial analysis for decades and is the gold standard for the identification, classification, and quantitation of microbes within complex biological mixtures. This is because the 16S rRNA gene consists 
Applicant’s arguments are fully considered and found to be non-persuasive because the sequences shown in the exhibits and the cited references cannot be imported to the Office data bases for sequence analysis.  Further, it is noted the databases keep updating the sequences from time to time and therefore cannot be compared to what is being claimed.  It is necessary for the Applicant to provide the sequences so that the claims can properly examined.  
Claim Rejections - 35 USC § 112 (a) based on the amendment
6.	Claims 134-140 and 144-148 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (see MPEP 289).
Claims are drawn to  a method for determining (i) whether a subject has systemic lupus erythematosus (SLE) and/or lupus nephritis or (ii) whether a subject diagnosed with SLE or incomplete lupus (ILE) is at an increased risk for developing lupus nephritis, progression of SLE, and/or complications of lupus, said method comprising: (a) determining in a bodily fluid sample collected from the subject a level of antibodies which recognize a bacterial lipoglycan-containing antigen or a fragment thereof, (b) comparing the level of the antibodies determined in step (a) to a control level of said 
Claims are interpreted to encompass any and all bacterial lipoglycan-containing antigens or a fragments thereof. Thus, the scope of the claims includes a genus of “bacterial lipoglycan-containing antigens or a fragments” and the genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted.  The specification describes (examples)only Ruminococcus gnavus strain CC55_001C, HM-1056 (Human Microbiome Project (HMP) ID 1201; GenBank: AZJF00000000  lipoglycan containing glycerol phosphate that has been used to identify SLE, ILE etc. and does not disclose the  diverse genus since it encompasses any and all bacterial lipoglycan-containing antigens or a fragments that are  used for detection of SLE etc. and clearly the one Ruminococcus gnavus strain CC55_001C, HM-1056 lipoglycan comprising glycerol phosphate will not be representative of all bacterial lipoglycan-containing antigens or a fragments as claimed.
 The specification does not place any structure, chemical or functional limitations on the embraced by “bacterial lipoglycan-containing antigens or a fragments” The recitation of ‘bacterial lipoglycan-containing antigens or a fragments” does not convey a common structure or function and is not so defined in the specification. The specification and the claim do not provide any guidance on the structure of the bacterial lipoglycan-containing antigens or a fragments and what changes can or cannot be made. For example, the prior art Houghten et al.  (Vaccines, 1986, Edited by Fred Brown: Cold Spring Harbor Laboratory)  states that changes/modifications (addition, substitution, deletion or inversion) of one or more amino acids in a polypeptide will alter antigenic determinants and therefore affect antibody production (p. 21) as well as antibody binding.   Houghten et al also teach that "... combined effects of multiple changes in an antigenic determinant could result in a loss of [immunological] protection."  and “A 
  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the bacterial lipoglycan-containing antigens or a fragments as claimed does not distinguish a particular antigen from others having the same activity or function and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Therefore, only of a single Ruminococcus gnavus strain CC55_001C, HM-1056 (Human Microbiome Project (HMP) ID 1201; GenBank: AZJF00000000 lipoglycan containing glycerol phosphate but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	Applicant states that one of ordinary skill in the art would be able to easily and unequivocally identify the sequence for the 16S rRNA gene of Ruminococcus gnavus strain CC55_001C. This coupled with the fact that the state of the art with respect to the knowledge of genetic code as of the May 10, 2017 earliest priority date of the present application, the written description requirement should be satisfied.
Applicant’s arguments are fully considered and found to be non-persuasive because this is a written description rejection and not the art rejection that one of ordinary skill in the art would be able to 

Conclusion
7.	No claims are allowed.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence 
9.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 

 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,




/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)